IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1112
                             Filed October 15, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RICHARD SEAN NELSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, James D. Birkenholz

(motion to suppress) and Cynthia M. Moisan (trial), District Associate Judges.



      Richard Nelson appeals his conviction for operating while under the

influence of alcohol (OWI), asserting error in the district court’s denial of his

motion to suppress evidence that resulted from the stop of his vehicle.

AFFIRMED.



      R. A. Bartolomei of Bartolomei & Lange, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, Heather Ann Mapes, Assistant

Attorney General, John P. Sarcone, County Attorney, and Maurice Curry,

Assistant County Attorney, for appellee.



      Considered by Potterfield, P.J., Mullins, J., and Miller, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                         2


POTTERFIELD, P.J.

      Richard Nelson appeals his conviction for operating while under the

influence of alcohol (OWI), asserting error in the district court’s denial of his

motion to suppress evidence that resulted from the stop of his vehicle.          He

alleges the arresting officer had neither probable cause nor reasonable suspicion

to pull him over, violating his rights under both the United States Constitution and

the Iowa Constitution.

      I. Factual and Procedural Background

      On February 23, 2013, around 1:00 AM, Officer Jason Burke was on

routine night patrol when he observed a truck approaching him on the opposite

side of the road that “appeared to be having an issue with maintaining its lane.”

He pulled the driver over.    As a result of the stop, Nelson, the driver, was

ultimately charged and convicted of OWI, his second such offense.

      Nelson moved to suppress all evidence that resulted from the stop,

asserting Burke had neither probable cause nor reasonable suspicion to pull him

over without violating his constitutional right to be secure against unreasonable

searches and seizures. The State argued Burke did have probable cause to pull

Nelson over, or alternatively had a reasonable suspicion that criminal activity

(OWI) was occurring.

      The district court ruled Officer Burke had probable cause to believe

Nelson had violated the law because he had drifted left of the center line. Nelson

was convicted after a stipulated bench trial on the minutes and sentenced. He

now appeals, asserting error in the denial of his suppression motion because the

State demonstrated no probable cause or reasonable suspicion on the record.
                                         3


       II. Error Preservation

       An officer may stop a vehicle if she has probable cause to do so by

observing a traffic offense. State v. Mitchell, 498 N.W.2d 691, 693 (Iowa 1993).

The district court found that Officer Burke observed Nelson violating a provision

of Iowa’s traffic laws: “A vehicle shall be driven upon the right half of the roadway

upon all roadways of sufficient width.”      Iowa Code § 321.297 (2013).        This

observation gave him probable cause to stop the truck.

       Nelson asserts for the first time on appeal that Officer Burke observed a

legal driving maneuver under a statutory exception, which states a vehicle need

not stay on the right half of the roadway “[w]hen an obstruction exists making it

necessary to drive to the left of the center.” Iowa Code § 321.297(1)(b). Nelson

argues a small build-up of snow on the right side of the road constituted an

obstruction for purposes of this statutory exception. He asserts that because he

did not violate the law, Officer Burke could not have witnessed any violation,

depriving him of probable cause.

       Nelson did not argue this theory before the district court.      Instead, he

argued that the totality of the circumstances “mitigate[d] perhaps in favor of

requiring the officer to take less invasive action in terms of encumbering [Nelson]

and making a traffic stop on him.” The district court had no opportunity to rule

upon the effect of section 321.297(1)(b) on the facts. “Issues on appeal not

raised in the district court are deemed waived.” State v. Meyers, 799 N.W.2d

132, 147 (Iowa 2011).

       Further, Nelson’s more general argument—that his driving did not give

rise to probable cause to believe or a reasonable suspicion that a criminal act
                                      4


was in progress—is belied by the evidence. In our de novo review, we find the

district court’s denial of Nelson’s motion to suppress evidence is supported by

the record made.

      AFFIRMED.